MEMORANDUM **
California state prisoner Jesus M. Esco-bar appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging his conviction for first degree murder and personal firearm use. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Escobar contends that his appellate counsel provided ineffective assistance by failing to include certain claims in Esco-bar’s discretionary appeal to the California Supreme Court. Because a defendant cannot be deprived of effective assistance of counsel where no constitutional right to counsel exists, we conclude that the California Supreme Court’s decision denying this claim was neither contrary to, nor an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1); Wainwright v. Torna, 455 U.S. 586, 587-88, 102 S.Ct. 1300, 71 L.Ed.2d 475 (1982) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.